         Case 7:20-cv-10908-PMH
Case 7-20-cv-10908-PMH           Document
                          Document        78 in
                                   76-1 Filed Filed 09/16/21
                                                 NYSD         Page 1 of 4Page 1 of 4
                                                       on 09/15/2021




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK


 MOISHE EISENBACK,                     )
                                       ) PROPOSED REVISED CIVIL CASE
             Plaintiff,                ) DISCOVERY PLAN
        vs.                            )
                                       )
                                       ) Case No.: 7:20-cv-10908-PMH
 AMERICAN EXPRESS COMPANY;             )
 SYNCHRONY BANK; PORTFOLIO             )
 RECOVERY ASSOCIATES, LLC; U.S.        )
 BANCORP; CHASE BANK USA, N.A.;        )
 CAPITAL ONE BANK USA, N.A.;           )
 FORD MOTOR CREDIT COMPANY, LLC, )
 d/b/a FORD CREDIT; TD BANK USA, N.A.; )
 DISCOVER FINANCIAL SERVICES, LLC; )
 EQUIFAX INFORMATION SERVICES,         )
 LLC; EXPERIAN INFORMATION             )
 SOLUTIONS, INC.; and TRANSUNION,      )
 LLC;,                                 )
                                       )
             Defendant.                )
                                       )


        This Proposed Revised Civil Case Discovery Plan is submitted with Plaintiff’s Consent

 Motion To Extend Fact Discovery Deadlines pursuant to Rule 1.C. of Your Honor’s Individual

 Practice Rules:

        1. All parties do not consent to conducting all further proceedings before a Magistrate

        Judge, including motions and trial, pursuant to 28 U.S.C. § 636(c).

        2. This case is to be tried to a jury.

        3. Amended pleadings may not be filed and additional parties may not be joined except

        with leave of the Court. Any motion to amend or to join additional parties shall be filed by

        May 8, 2021.
         Case 7:20-cv-10908-PMH
Case 7-20-cv-10908-PMH           Document
                          Document        78 in
                                   76-1 Filed Filed 09/16/21
                                                 NYSD         Page 2 of 4Page 2 of 4
                                                       on 09/15/2021



       4. Initial disclosures pursuant to Fed. R. Civ. P. 26(a)(1) shall be completed by April 22,

       2021.

       5. Fact Discovery

                      a. All fact discovery shall be completed by November 19, 2021.

                      b. Initial requests for production of documents shall be served by May 13,

                      2021.

                      c. Interrogatories shall be served by May 13, 2021.

                      d. Non-expert depositions shall be completed by November 19, 2021

                      e. Requests to admit shall be served by May 13, 2021.

                      f. Any of the interim deadlines in paragraphs 5(b) through 5(e) may be

                      extended by the written consent of all parties without application to the

                      Court, provided that all fact discovery is completed by the date set forth in

                      paragraph 5(a).

       6. Expert Discovery

                      a. All expert discovery, including expert depositions, shall be completed by

                      December 30, 2021.

                      b. Plaintiff’s expert disclosures pursuant to Fed. R. Civ. P. 26(a)(2) shall be

                      made by November 19, 2021.

                      c. Defendant’s expert disclosures pursuant to Fed. R. Civ. P. 26(a)(2) shall

                      be made by December 10, 2021.

                      d. The interim deadlines in paragraphs 6(b) and 6(c) may be extended by

                      the written consent of all parties without application to the Court, provided

                      that all expert discovery is completed by the date set forth in paragraph 6(a).
         Case 7:20-cv-10908-PMH
Case 7-20-cv-10908-PMH           Document
                          Document        78 in
                                   76-1 Filed Filed 09/16/21
                                                 NYSD         Page 3 of 4Page 3 of 4
                                                       on 09/15/2021



              7. Additional provisions required by Fed. R. Civ. P. 26(f) and agreed upon by the

              parties are attached hereto and made a part hereof.

              8. ALL DISCOVERY SHALL BE COMPLETED BY December 30, 2021.

              9. The parties shall file a joint letter concerning settlement/mediation by January

              20, 2022.

              10.    a. Counsel for the parties have discussed an informal exchange of

                     information in aid of an early settlement of this case and have agreed upon

                     the following: N/A

                     b. Counsel for the parties have discussed the use of the following alternate

                     dispute resolution mechanisms for use in this case: (i) a settlement

                     conference before a Magistrate Judge; (ii) participation in the District’s

                     Mediation Program; and/or (iii) retention of a privately retained mediator.

                     Counsel for the parties propose the following alternate dispute resolution

                     mechanism for this case: (i) Settlement conference before a Magistrate after

                     Discovery ends.

                     c. Counsel for the parties recommend that the alternate dispute resolution

                     mechanism designated in paragraph b, be employed at the following point

                     in the case: After the close fact discovery.

                     d. The use of any alternative dispute resolution mechanism does not stay or

                     modify any date in this Order.

              11. All motions and applications shall be governed by the Court’s Individual

              Practices, including the requirement of a pre-motion conference before a motion

              for summary judgment is filed.
         Case 7:20-cv-10908-PMH
Case 7-20-cv-10908-PMH           Document
                          Document        78 in
                                   76-1 Filed Filed 09/16/21
                                                 NYSD         Page 4 of 4Page 4 of 4
                                                       on 09/15/2021



              12. Unless otherwise ordered by the Court, within 30 days after the date for the

              completion of discovery, or, if a dispositive motion has been filed, within 30 days

              after a decision on the motion, the parties shall submit to the Court for its approval

              a Joint Pretrial Order prepared in accordance with the Court’s Individual Practices.

              The parties shall also comply with the Court’s Individual Practices with respect to

              the filing of other required pretrial documents.

              13. The parties have conferred and their present best estimate of the length of the

              trial is 3-4 days.

              14. This Civil Case Discovery Plan and Scheduling Order may not be modified or

              the dates herein extended without leave of the Court or the assigned Magistrate

              Judge acting under a specific order of reference (except as provided in paragraphs

              5(f) and 6(d) above).

              15. The Magistrate Judge assigned to this case is the Honorable ___Andrew E.

              Krause_.

              16. If, after the entry of this Order, the parties consent to trial before a Magistrate

              Judge, the Magistrate Judge will schedule a date certain for trial and will, if

              necessary, amend this Order consistent therewith.

                                                                        January 31, 2022 at 11:00 a.m.
              17. The next case management conference is scheduled for __________________.

       Dated: White Plains, New York

        September 16, 2021
       ___________________

                                                             SO ORDERED:

                                                             ______________________________
                                                             Philip M. Halpern
                                                             United States District Judge
